Case 16-23482         Doc 77  Filed 03/19/19 Entered 03/19/19 16:53:23              Desc Main
                                Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In re the matter of
                                                   NO. 16-23482
LAWRENCE T. MASICLAT                               CHAPTER 13
a/k/a LOUIE TUAZON and
MYLENE MASICLAT,

               Debtor.                            JUDGE JACK B. SCHMETTERER
                                                  Hearing date:4/3/19 @ 10:00 a.m.


        RESPONSE TO DEBTOR’S MOTION TO SELL REAL PROPERTY

       Now comes SPECIALIZED LOAN SERVICING, LLC, SERVICER FOR
CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., CSFB
MORTGAGE-BACKED PASS-THROUGH CERTIFICATES, SERIES 2004-AR6, U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE, its successors and/or assigns,
(hereinafter referred to as “SPECIALIZED LOAN SERVICING”), a creditor herein, by
TERRI M. LONG, its attorney, and files this response to Debtor’s Motion To Sell Real
Property, and in support thereof respectfully represents as follows:


       1. On July 21, 2016, the Debtor herein filed a petition for relief under Chapter 13
of the Bankruptcy Code.


       2. SPECIALIZED LOAN SERVICING services the first mortgage upon real
property, with a common address of 5721 Caribou Lane, Hoffman Estates, Illinois 60192,
and with an approximate balance of $259,128.91 as of 3/19/2019.


       3. SPECIALIZED LOAN SERVICING objects to the Debtors’ proposed order, in
that the order should specifically state that the mortgage balance will be paid in full.


       4. The order preferably should state that the sale proceeds will be first used to pay
off the mortgage balance as set forth in an official payoff quote from the creditor. As of
this date, the mortgage company has no record of any request for a payoff letter.
Case 16-23482      Doc 77     Filed 03/19/19 Entered 03/19/19 16:53:23            Desc Main
                                Document     Page 2 of 2

       WHEREFORE, SPECIALIZED LOAN SERVICING, LLC, its successors and/or
assigns, prays that this Honorable Court grant Debtor’s Motion to Sell Real Property but
with an amended order stating that SPECIALIZED LOAN SERVICING, LLC will be paid
in full at closing based on an official payoff quote from the creditor, and for such other and
further relief as this Court may deem just.


                                              SPECIALIZED LOAN SERVICING, LLC,
                                              its Successors and/or Assigns

                                              BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG
Terri M. Long
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC, SERVICER FOR CREDIT SUISSE
FIRST BOSTON MORTGAGE SECURITIES CORP., CSFB MORTGAGE-BACKED
PASS-THROUGH CERTIFICATES, SERIES 2004-AR6, U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE



                               CERTIFICATE OF SERVICE
      I hereby certify that on March 19, 2019, I electronically filed the foregoing
Response to Debtor’s Motion to Sell Real Property with the Clerk of the Court using the
ECF system which will send notification of such filing to the following:

Joseph S. Davidson, Attorney for Debtors
Tom Vaughn, Chapter 13 Trustee

And I certify that I have mailed by United States Postal Service the Response to Debtor’s
Motion to Sell Real Estate to the following non-ECF participants on the same date:

Lawrence T. Masiclat
Mylene Masiclat
5721 Caribou Ln.
Hoffman Estates, IL 60192
Debtor.
